Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method, said method comprising:
 “analyzing at least a subset of a first column of data in a data structure comprising a plurality of columns of data to determine a pattern”. This limitation reads on a person analyzing a subset of a column within a plurality of columns to determine a pattern which could be considered a mental process of an observation or evaluation. 
“determining a split column candidate according to the pattern”.  This limitation reads on a person determining a split column based on the pattern which could be considered a mental process of an observation or evaluation. 
“determining a statistical correlation of the split column candidate with other ones of the plurality of columns of data”.  This limitation reads on a person determining a statistical relationship between the split column and other columns which could be considered a mental process of an observation or evaluation.
“splitting the first column of data into two columns of data when the statistical correlation of the split column candidate is less than a threshold”.  This limitation reads on a person splitting the column into two columns when the statistical relationship satisfied a threshold which could be considered a mental process of an observation or evaluation.
Overall the limitations directed to split a column and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “computer-implemented.”
Regarding the computer,
The computer for implementing analyzing, determining and splitting in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, determining and splitting).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer-implemented” is simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “applying a rule to the at least a subset of the first column of data" That is, the claim recites applying a rule to the subset of the column. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 2 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “reducing all data values to non-alpha-numeric patterns and counting a number of distinct patterns" That is, the claim recites reducing all data values to non-alpha-numeric patterns and counting a number of distinct patterns. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “translating consecutive alphabetical characters into a first single character, translating consecutive numbers into a second single character, and determining if a threshold number of data values have a same alpha-numeric sequence" That is, the claim recites translating consecutive alphabetical characters into a first single character, translating consecutive numbers into a second single character, and determining if a threshold number of data values have a same alpha-numeric sequence. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 4 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “splitting a column into words according to white spaces" That is, the claim recites splitting a column into words according to white spaces. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 5 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “splitting the first column when at least a threshold of cells in the first column comprises a commonly occurring word" That is, the claim recites splitting the first column when at least a threshold of cells in the first column comprises a commonly occurring word. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “refraining from splitting the first column of data when a condition for invalidating splitting the first column of data is satisfied" That is, the claim recites refraining from splitting the first column of data when a condition for invalidating splitting the first column of data is satisfied. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 7 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 8 recites “the condition for invalidating splitting the first column of data comprise one of the split column candidate has less than a threshold number of unique values and the split column candidate has a one to one correlation with another column of data" That is, the claim recites the condition for invalidating splitting the first column of data comprise one of the split column candidate has less than a threshold number of unique values and the split column candidate has a one to one correlation with another column of data. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 8 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “examining a randomly selected subset of rows in the first column of data" That is, the claim recites examining a randomly selected subset of rows in the first column of data. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 9 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding to claim 10,
Step 1 Analysis: Claim 10 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 10, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a bus system”, “a storage device connected to the bus system, wherein the storage device stores program instructions” and “a processor connected to the bus system, wherein the processor executes the program instructions to.”
Regarding the bus system, the storage device and the processor for performing a method is recited at a high level of generality, as generic computing elements performing a generic computer function of processing data (finding and calculating). This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a bus system”, “a storage device connected to the bus system, wherein the storage device stores program instructions” and “a processor connected to the bus system, wherein the processor executes the program instructions to” is simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11-18
The computer system was addressed in claim 10 above, the remaining limitations of claims 11-18 were addressed in the rejection of claims 2-9 and the same analysis is applied, see above.

Regarding to claim 19,
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 19 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 19, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a computer-readable storage medium including instructions for organizing data sets, the instructions comprising.”
Regarding the computer readable storage medium,
The computer readable storage medium including instructions for organizing data sets, the instructions comprising. This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional element “a computer-readable storage medium including instructions for organizing data sets, the instructions comprising” is simply splitting the column, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 20 
The computer program product was addressed in claim 19 above, the remaining limitations of claim 20 were addressed in the rejection of claim 2 and the same analysis is applied, see above.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4, 6-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al (US 20170357677 A1, hereinafter “Chauvin”) in view of Tatti et al (U.S. 20200380379 A1 hereinafter, “Tatti”).
9.	With respect to claim 1,
Chauvin discloses a computer-implemented method for organizing data sets, comprising:
	analyzing at least a subset of a first column of data in a data structure comprising a plurality of columns of data to determine a pattern;
	determining a split column candidate according to the pattern;
	determining a statistical correlation of the split column candidate with other ones of the plurality of columns of data; and
	splitting the first column of data into two columns of data when the statistical correlation of the split column candidate is satisfied a threshold (Chauvin [abstract], [0018] e.g. [abstract] Embodiments of the present invention provide systems and methods for visualizing and querying data.  Data subsets within an original table are examined.  Values within the data subsets are extracted.  Based on the extracted values, a new table is generated.  The data contents of the original table differ from the data contents of the new table.  Thus, the resulting visualization of the original table differs from the resulting visualization of the new table. [0018] The text data source can be located internally (i.e., internal data source 110) and/or externally (i.e., data sources 130A-N).  In other embodiments, multiple internal text data sources may be present.  Algorithms are used by analytics module 115 to perform the following functionalities: (i) extracting a sample of rows from a dataset; (ii) identifying columns in the sample, which contain values fitting a linguistic pattern indicating a set of values; (iii) splitting apart the set of values for each such identified column into individual values; (iv) ensuring that a sufficient number of the individual values exist in the specific column for a preset threshold of number of rows for each such identified column; (v) creating a separate table with two columns [as
	analyzing at least a subset (e.g. subset; a sample of rows) of a first column (e.g. s specific column) of data in a data structure comprising a plurality of columns (e.g. columns) of data to determine a pattern (e.g. pattern);
	determining a split (e.g. split) column candidate (e.g. each such identified column) according to the pattern;
	determining a statistical correlation of the split column candidate with other ones of the plurality of columns of data (e.g. a sufficient number of the individual values exist in the specific column for a preset threshold of number of rows for each such identified column); and
splitting (e.g. split) the first column of data into two columns (e.g. two columns) of data when the statistical correlation of the split column candidate is satisfied a threshold (e.g. threshold)] where one column identifies the row of the original table (or primary key) and the other column identifies a single value within the set of values; (vi) populating a row within the separate table for each value in each set of values within each row by appropriately filling in the primary key (from the original table) and the values among the set of values; (vii) modifying the metadata for the original column containing the sets of the values to point to the new table; (viii) when producing a visualization/query containing such a data item, joining data terms, and constructing the appropriate query for the data item; and (ix) presenting the visualization to the user).
Although Chauvin substantially teaches the claimed invention, Chauvin does not explicitly indicate less than a threshold.
Tatti teaches the limitations by stating splitting the first column of data into two columns of data when the statistical correlation of the split column candidate is less than (Tatti [0007] – [0009], and [0045] e.g. [0007] This disclosure contemplates a data quality tool that addresses one or more of the above issues.  The data quality tool implements a machine learning algorithm to generate comprehensive, dynamic data quality rules that take into account the influence of internal and external factors on the data.  The machine learning algorithm is used to generate a set of candidate rules for a given column of data based on the metadata of the column, the statistical properties of the column, and rules that have been previously generated (either by a system administrator or the tool itself) for similar columns of data.  In this manner, the tool is able to learn from previous rules generated by system administrators that may also be applicable to the column of data under consideration, as well as patterns identified in the data and its metadata, to suggest additional rules that are fit for use with the given column.  [0008] The processor additionally determines that the first similarity index is less than a first threshold.  The processor also determines that the second similarity index is greater than the first threshold.  The processor further determines that the third similarity index is less than the first threshold.  In response to determining that the second similarity index is greater than the first threshold, the first similarity index is less than the threshold, and the third similarity index is less than the threshold the processor stores the first column and the third column as a first similarity group.  The processor further splits the first table name into a fourth set of features and splits the third table name into a fifth set of features. [0009] The method further includes determining that the first similarity index is less than a first threshold.  The method also includes determining that the second similarity index is greater than the first threshold.  The method further includes determining that the third similarity index is less than the first threshold.  In response to determining that the second similarity index is greater than the first threshold, the first similarity index is less than the first threshold, and the third similarity index is less than the first threshold, the method also includes storing the first column and the third column as a first similarity group.  The method additionally includes splitting the first table name into a fourth set of features and splitting the third table name into a fifth set of features.  [0045] store the groups of columns according to the similarity index bucket range; for each similarity index bucket range: [for each column within a similarity group stored in the similarity index bucket range, split the name of the table storing the column into a set of features, and form a vector from the features; determine the dot products between pairs of vectors;) a threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Chauvin and Tatti, to provide the ability to ensure the accuracy of the data stored in organizations storage systems (Tatti [0003]). 
10.	With respect to claim 2,
	Tatti further discloses wherein the analyzing comprises applying a rule to the at least a subset of the first column of data (Tatti [0007] – [0009], and [0045] e.g. rule).
11.	With respect to claim 4,
	Tatti further discloses wherein the rule comprises translating consecutive alphabetical characters into a first single character, translating consecutive numbers into a second single character, and determining if a threshold number of data values have a same alpha-numeric sequence (Tatti [0007] – [0009], and [0045] e.g. vectors; Similarity calculator; threshold).
12.	With respect to claim 6,
	Chauvin further discloses wherein the rule comprises splitting the first column when at least a threshold of cells in the first column comprises a commonly occurring word (Chauvin [abstract], [0018] and Fig. 3 e.g. “Blue”, “Grey” “Black”).
13.	With respect to claim 7,
	Tatti further discloses refraining from splitting the first column of data when a condition for invalidating splitting the first column of data is satisfied (Tatti [0036], [0061] e.g. [0036] In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid. [0061] In certain embodiments, such indication is stored along with the columns of data in the set of columns 135.  In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid).
14.	With respect to claim 8,
	Tatti further discloses wherein the condition for invalidating splitting the first column of data comprise one of the split column candidate has less than a threshold number of unique values and the split column candidate has a one to one correlation with another column of data (Tatti [0036], [0061] e.g. [0036 In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid. [0061] In certain embodiments, such indication is stored along with the columns of data in the set of columns 135.  In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid).
15.	With respect to claim 9,
	Chauvin further discloses wherein analyzing at least the subset of a first column of data comprises examining a randomly selected subset of rows in the first column of data (Chauvin [abstract], [0018] e.g. extracting a sample of rows from a dataset).
16.	With respect to claim 10,
	Tatti further discloses when no rules for invalidating splitting the first column of data have been satisfied (Tatti [0036], [0061] e.g. [0036] In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid. [0061] In certain embodiments, such indication is stored along with the columns of data in the set of columns 135.  In certain embodiments, the indication of the quality of the column data consists of an indication for each piece of data stored in the column that the data is valid or invalid).
17.	Claims 11, 13 and 15-18 are same as claims 2, 4 and 6-9 and are rejected for the same reasons as applied hereinabove.
18.	Claims 19-20 are same as claims 10-11 and are rejected for the same reasons as applied hereinabove.

19.	Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin in view of Tatti, and further in view of Raza et al (U.S. 20180113890 A1 hereinafter, “Raza”).
20.	With respect to claim 3,
Although Chauvin and Tatti combination substantially teaches the claimed invention, they do not explicitly indicate wherein the rule comprises reducing all data values to non-alpha-numeric patterns and counting a number of distinct patterns.
Raza teaches the limitations by stating
wherein the rule comprises reducing all data values to non-alpha-numeric patterns (Raza [0043] – [0045] e.g. symbol) and counting a number of distinct patterns (Raza [0058] e.g. represents a value tuple of m occurrences of the same value v).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Chauvin, Tatti and Raza, to provide the ability to ensure the accuracy of the data stored in organizations storage systems (Tatti [0003]). 
21.	With respect to claim 5,
	Raza further discloses
wherein the rule comprises splitting a column into words according to white spaces (Raza [0048] e.g. A delimiter program can be a match of a constant string (e.g., exact matches with StrMatch or matches including surrounding whitespace with StrMatchWs [as words]) or a contextual delimiter LookAround(r1, c, r2) that matches occurrences of a constant string when it occurs between a first regular expression match r1 and a second regular expression match r2.  For example, a program that splits by occurrences of ";" and occurrences of "," including the surrounding whitespace can be given as SplitByDelimiters(StrMatch(";"), StrMatchWs(","))).
22.	Claims 12 and 14 are same as claims 3 and 5 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 8, 2021